COM. v. COYLE, APPELLANT.
Opinion by
Mr. Justice McCollum,
James Coyle, appellant, Michael Seavers and John H. Rhoads were jointly indicted and tried for neglect of their duty as directors of the poor and of the house of employment for Cumberland county. A verdict of guilty was rendered by the jury, sentence was suspended as to Seavers and Rhoads on their payment of one fourth of the costs, and Coyle was sentenced to pay a fine of one hundred dollars and three fourths of the costs. The pith of the complaint against them was that they neglected *42to discharge a duty which in their official capacity they owed to Joseph N. Diller, a poor and infirm child aged seven years, who was a legal charge upon the county of Cumberland, and that in consequence of their neglect he died. In the first count of the indictment they were charged with having knowingly permitted him to be grossly maltreated by the person to whom he was apprenticed by them, and in the second count thereof, with having, while he was in their charge and under their care, willfully neglected to provide him with reasonable and necessary food and clothing, and otherwise abused and illtreated him. The evidence produced on the trial was clearly sufficient to warrant the conclusion that the death of the child was hastened by, if it was not solely attributable to, the treatment he received while in the custody of Lafferty, to whom he was bound by them on the 4th of June, 1891, for a term of fourteen years. It was also sufficient to sustain a finding that before they committed the child to the care of Lafferty they knew or ought to have known that the latter was not a proper person to have control of the former. Boyer, who was their representative in the arrangement under which the child was left at Lafferty’s six weeks before he was indentured, was advised by persons in the neighborhood that it was an unsafe place for a boy of his years. The testimony of Underwood and Fink on this point showed that they gave him information in respect to the character of Lafferty and his family, and their harsh treatment of a child in their care, which would have prevented any prudent person from committing a boy of tender years to their custody. A parent so informed would not have surrendered his or her child to their possession and control without an investigation which demonstrated that the charges against them were groundless. The care which a parent ought to exercise under such circumstances devolved upon the directors when young Diller became a charge on their district, and there is reason to believe that if they had faithfully performed the duty thus cast upon them, he would not have been subjected to the cruel treatment which appears to have been responsible, in some degree at least, for his untimely death. But it is manifest from the testimony that they did not exercise the care enjoined by the law, and that they were negligent in binding him to Lafferty and in their failure to institute proceedings to cancel the indenture. *43We need not repeat or discuss the testimony descriptive of the neglect and cruelty to which the child was' subjected. It is sufficient to say of it that in our opinion it fully sustained the charges made in the first and second counts of the indictment.
It is contended that the indictment does not charge an of-fence known to the criminal law; that the directors are not indictable under sec. 42 of the act of June 13, 1836, P. L. 550, because the office of overseer of the poor is abolished in Cumberland county, and that they cannot be prosecuted under section 90 of the act of March 31, 1860, P. L. 405, because it appears from the indictment and the testimony that the maltreatment complained of was after they left the child with Lafferly, and was inflicted by him and his family. The counsel for the Commonwealth agree with the counsel for the defendants that this case is not governed by the statutes referred to, but the former maintain and the latter deny that the matters charged in the indictment constitute a common law misdemeanor.
We think the contention of the defendants that the common law does not hold them criminally liable for a willful neglect or refusal to discharge their duties as directors is unsound. In Am. & Eng. Ency. of Law, vol. 19, p. 504, the rule on this subject is stated thus: “ The neglect or failure of a public officer to perform any duty which bj law he is required to perform is an indictable offence even though no damage was caused by the default, and a mistake as to his powers or with relation to the facts of the case is no protection.” In Russell on Crimes, vol. 1, p. 80, it is said that “ it is an indictable offence in the nature of a misdemeanor to refuse or neglect to provide sufficient food or other necessaries for any infant of tender years unable to provide for and take care of itself (whether such infant be child, apprentice or servant) whom the party is obliged by duty or contract to provide for, so as thereby to injure its health.” In Archbold’s Criminal Pleading and Practice, vol. 2, p. 1365, it is said that “an overseer of the poor is indictable for misfeasance in office, as if he relieves the poor where there is no necessity for it: Tawney’s Case, 16 Vin. Abr. 415; or if he misuse the poor, as by keeping and lodging several poor persons in a filthy and unwholesome room with the windows not in a sufficient state of repair to protect them against the sever*44ifcy of the weather: Rex v. Wetherill et al., Cald. 436; or by exacting labor from them when they are not able to work: Rex v. Windship et al., Cald. 76. And if overseers conspire to marry a poor woman big with child for the .purpose of throwing the expense of maintaining her and the issue from themselves upon another parish or township, they may be indicted : Rex v. Compton, Cald. 246. And for most breaches of their duty overseers may be punished by indictment or information.” In Pennsylvania, overseers of the poor have been indicted, convicted and sentenced for a misdemeanor in office in selling the keeping of paupers by public vendue or outcry to the lowest bidder: 9 Pa. 48-9.
It is a wise policy which exacts from a public officer, intrusted with the care of the poor persons in his district, faithful and humane administration of the laws enacted for their relief. In the proper enforcement of such laws they have considerate and kind treatment and a comfortable maintenance. Their inability to provide for themselves is not a crime nor any excuse for neglecting or maltreating them. As charges upon the district they are entitled to have from it wholesome food and comfortable clothing, and a sufficiency of both. If they are of tender years, or from any cause unable to work, it is an act of cruelty to exact from them the performance of tasks which are beyond their strength and injurious to their health. It is culpable negligence in an officer representing the district charged with their support to bind an infant pauper to service with a person whose parsimony and cruelty in the treatment of poor children committed to his care were well known in the neighborhood in which he lived. Inquiry in respect to the character of the master is- a duty, and, where he resides in a county outside of the district in which the pauper is settled and is personally a stranger to the officer, the non-observance of it is a misdemeanor. It seems to us also that it is his duty after the child is bound to service to see that the covenants of the master are substantially complied with, and, if these are willfully and persistently violated to the injury of the child’s health, to institute the necessary proceedings to set aside the indenture.
In the present case the directors, with knowledge of Lafferty’s character, bound young Diller to him, and, with knowledge of *45the abuse the child was receiving from his master, refused to take any measures to rescue him from the cruelty to which he was subjected by their own negligent act. If, as they contend, their conduct is not condemned in terms by any of our statutes in relation to the care of the poor, it is gratifying to know, as we have seen, that the common law holds them responsible for it as a misdemeanor in office.
The several specifications of error which complain of the admission of evidence of deprivation and cruelty after the 5 th of September, 1891, and of the denial by the court of the defendant’s motion to strike out such evidence, are not sustained. The evidence referred to showed a continuance of the ill usage they approved, by their refusal to take any measures to prevent the master’s persistence in it, and was descriptive of the consequences of their negligence. With their knowledge of his character and of his maltreatment of the helpless boy they committed to his care, they should have anticipated what followed. Having declined, when requested, to intervene in behalf of the suffering child, and thus impliedly sanctioned the master’s abuse of him, they had no reason to expect that he would receive better treatment thereafter. In plain violation of their duty to the child and the district they represented, they knowingly bound him to service with a cruel master, and continued him in it when they knew or ought to have known that his health was seriously impaired and his life endangered by it. It was this breach of duty which constituted their offence, and it was competent for the Commonwealth to introduce evidence descriptive of its results without proving personal notice to them of each specific act of cruelty which contributed to the distress of their victim.
We are not able to discover in the remaining specifications anything which calls for the reversal of the judgment. The contention that the appellant cannot be prosecuted and punished for misdemeanor in office because his term has expired, is not supported by reason or authority, and certainly he ought not to complain, that, while he was liable for all the costs, he was required to pay only three fourths of them.
The specifications of error are overruled and the judgment is affirmed.
*46COM., APPELLANT, v. COYLE.
Opinion by
Mr. Justice McCollum,
February 26, 1894:
This is an appeal by the Commonwealth from an order of the Court of Quarter Sessions of Cumberland county quashing the third count of an indictment against James Coyle and others for neglect and violation of their duty as directors of the poor and of the house of employment in said county. It was the only count in the indictment in which the offence was laid as contra formam statuti. It was obviously framed on the theory that in binding an infant pauper settled in their district to a person residing in an adjoining county the defendants committed a misdemeanor in office. If the contention based on this theory is sound it was error to quash the count. But the learned counsel for the Commonwealth have not referred us to any statute which requires in express terms or by fair implication that the binding-out shall be to a resident of the district of the pauper’s settlement, or to a decision of .any court which sustains their claim that the officials charged with the care of the poor in one district cannot lawfully apprentice an infant pauper to a fit person in a neighboring district. Nor has our own research brought to our notice any such statute or decision. It seems to us that it is at least questionable whether a restriction upon the power of the officials in accordance with the Commonwealth’s contention would be for the best interest of the persons most likely to be affected by it. It might often happen that such a restriction would deny to a poor child a good home with a kind master, and thus materially interfere with his physical, intellectual and moral advancement. We cannot say, therefore, that if the defendants had bound young Diller to a suitable person in Adams county they would have exceeded their lawful powers, or violated any duty they owed to the lad or to the district they represented. If the directors of the poor knowingly or negligently bind an infant pauper to a cruel master in their own district or elsewhere they violate their plain duty to the child and ought to be punished for it, but their selection of a good master and comfortable home for the child in an adjoining district is not in disregard of any dutj’ the law enjoins upon them. While the count in question included some matters fairly covered by the preceding counts, it was grounded upon a denial of the *47power of the defendants to bind a poor child who was a charge upon their district to any resident of the adjoining county, and for that reasop we think it was properly quashed.
The specifications of error are overruled and the judgment is affirmed.